

117 HR 3002 IH: To amend title 49, United States Code, to require Amtrak to adopt the repair-in-place method for track maintenance and rehabilitation, and for other purposes.
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3002IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Torres of New York introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to require Amtrak to adopt the repair-in-place method for track maintenance and rehabilitation, and for other purposes.1.Repair-in-placeSection 24305(b) of title 49, United States Code, is amended—(1)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and(2)by inserting after paragraph (4) the following: (5)the adoption of the repair-in-place method for any track maintenance or rehabilitation; .